DETAILED ACTION
The communication dated 9/19/2019 has been entered and fully considered.
Claims 1-16 were canceled. Claims 17-36 were added. Claims 17-36 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-31 and 35-36 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kangas et al. U.S. Publication 2015/0208897 (henceforth referred to as Kangas).
As for claim 17, Kangas teaches a dishwasher (paragraph [0017]; Fig. 1: part 10), comprising: a treating chamber (paragraph [0019]; Fig. 1: part 20), equivalent to the claimed dishwasher cavity, configured to receive an item to be washed (paragraph [0019]; Fig. 1); a mid-level rotatable sprayer (paragraph [0021]; Fig. 1: part 32), equivalent to the claimed water feed, extending completely or partially in treating chamber 20 for providing a water distribution in treating chamber 20 (paragraph [0021]; Fig. 1); and a light assembly (paragraph [0027]; Fig. 1: part 58), equivalent to the claimed lighting device, associated with mid-level rotatable sprayer 32 (paragraphs [0021] and [0027]; Fig. 1).
As for claim 18, Kangas further teaches that dishwasher 10 is constructed in the form of a household dishwasher (paragraphs [0001] and [0024]; Fig. 1).
As for claim 19, Kangas further teaches that the water distribution is arranged in an upper half of treating chamber 20 (paragraph [0021]; Fig. 1).
As for claim 20, Kangas further teaches that light assembly 58 includes a light guide (paragraph [0035]; Fig. 3: part 92), equivalent to the claimed lighting line, extending along a guiding direction of mid-level rotatable sprayer 32 (paragraphs [0021] and [0027]; Fig. 1).
As for claim 21
As for claim 22, Kangas further teaches that supply tube 52 extends in an upward direction along the upright wall of treating chamber 20 (paragraph [0025]; Fig. 1).
As for claim 23, Kangas further teaches that mid-level rotatable sprayer 32 extends symmetrically in a transverse center of treating chamber 20 (paragraph [0021]; Fig. 1).
As for claim 24, Kangas further teaches that light assembly 58 includes two lateral light guides 92 arranged symmetrically on two opposing sides of mid-level rotatable sprayer 32 (paragraph [0035]; Figs. 1 and 3).
As for claim 25, Kangas further teaches that the lateral light guides 92 radiate light transversely toward the sides of mid-level rotatable sprayer 32 (paragraph [0035]; Figs. 1 and 3).
As for claim 26, Kangas further teaches that light assembly 58 includes an upper terminating line to connect the lateral light guides 92 to one another above the water distribution (paragraph [0035]; Figs. 1 and 3).
As for claim 27, Kangas further teaches that the upper terminating line has at least one region to radiate light upward (paragraph [0035]; Figs. 1 and 3).
As for claim 28
As for claim 29, Kangas further teaches that light assembly 58 includes light guide 92 which comprises LEDs (paragraph [0043]; Fig. 5: part 108), equivalent to the claimed plurality of LED light sources.
As for claim 30, Kangas further teaches that light assembly 58 includes light guide 92 which comprises a light guide (paragraph [0035]; Fig. 3).
As for claim 31, Kangas further teaches that light assembly 58 includes light guide 92 having a color which is individually selectable (paragraph [0035]; Fig. 3).
As for claim 35, Kangas further teaches a watertight plastic body, light assembly 58 including light guide 92 arranged in the watertight plastic body (paragraphs [0036]-[0037]; Fig. 3).
As for claim 36, Kangas further teaches that light assembly 58 includes light guide 92 is cast in a plastic material which is resistant to washing liquor (paragraphs [0036]-[0037]; Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. U.S. Publication 2015/0208897 (henceforth referred to as Kangas).
Kangas teaches the features as per above.
As for claim 32, Kangas differs from the instant claims in failing to teach that light assembly 58 includes light guide 92 arranged between supply tube 52 and the upright wall of treating chamber 20 at a distance from the upright wall. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 33, Kangas further teaches that the upright wall is a rear wall of treating chamber 20 (paragraph [0025]; Fig. 1).
As for claim 34, Kangas differs from the instant claims in failing to teach that light guide 92 is hidden by supply tube 52. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711